NUMBER 13-15-00302-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


CLARENCE WILLIAM MCCLURE,                                                                  Appellant,

                                                   V.

THE STATE OF TEXAS,                                                                         Appellee.


                       On Appeal from the 368th District Court
                           of Williamson County, Texas.



                                              ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Perkes
                            Order Per Curiam

        Currently pending before the Court is appellant's motion for pro se access to the

appellate record in the above-referenced cause. 1                Appellant's counsel has filed an



        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
Anders brief herein and appellant has been unable to examine the record so that he can

file a pro se brief.

       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before December 14, 2015,

and it is FURTHER ORDERED that the trial court notify this Court as to the date upon

which the appellate record was made available to appellant. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014).

       Appellant shall have thirty (30) days from the day the appellate record was first

made available to him to file his pro se brief with this Court. The State shall have twenty

days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed
the 2nd day of December, 2015.




                                                2